     Case 5:20-cr-00058-JGB Document 55-1 Filed 01/15/21 Page 1 of 2 Page ID #:390



 1   CHARLES D. SWIFT, TX SB# 24091964
     Pro Hac Vice counsel for Rafia Shareef
 2
     E-Mail: cswift@clcma.org
 3   Constitutional Law Center for Muslims in America (CLCMA)
     833 E. Arapaho Rd., Ste. 102
 4   Richardson, Texas 75081
     Telephone: 972.914.2507; Facsimile: 972.692.7454
 5

 6   Attorney for Defendant

 7

 8

 9

10
                                    UNITED STATES DISTRICT COURT
11

12                              FOR THE CENTRAL DISTRICT OF CALIFORNIA

13

14   UNITED STATES of AMERICA,                          Case No. 5:20-cr-00058-JGB
15                                    Plaintiff,
16                         v.                           ORDER (PROPOSED)
17   RAFIA SULTANA SHAREEF,
18
     aka “Rafia Farook,”
19
                                      Defendant.
20

21
        For the reasons contained in the defense Motion to Continue Sentencing, it is hereby ORDERED
22

23      that the sentencing hearing for RAFIA SULTANA SHAREEF is continued to Thursday, February

24      11, 2021, at __________ a.m./p.m.
25
        IT IS SO ORDERED
26

27   ___________________                                      ___________________________________
     DATE                                                     HON. JESUS S. BERNAL
28
                                                              UNITED STATES DISTRICT JUDGE



                                                    1
     Case 5:20-cr-00058-JGB Document 55-1 Filed 01/15/21 Page 2 of 2 Page ID #:391



 1      Presented By:
 2
     s/ Charles D. Swift
 3   Charles D. Swift
     Pro Hac Attorney for Rafia Shareef
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                             2
